Appellate Case: 20-8038    Document: 010110637712   Date Filed: 01/27/2022 Page: 1
                                                                         FILED
                                                            United States Court of Appeals
                                                                      Tenth Circuit
                                     PUBLISH
                                                                 January 27, 2022
                   UNITED STATES COURT OF APPEALS
                                                              Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                 Clerk of Court
                          _________________________________

  THE TRIAL LAWYERS COLLEGE,
  a nonprofit corporation,

         Plaintiff - Appellee,
                                                       No. 20-8038
  v.

  GERRY SPENCE TRIAL
  LAWYERS COLLEGE AT
  THUNDERHEAD RANCH, a
  nonprofit corporation; GERRY L.
  SPENCE; JOHN ZELBST; REX
  PARRIS; JOSEPH H. LOW; KENT
  SPENCE,

         Defendants - Appellants.
                     _________________________________

        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                   (D.C. No. 1:20-CV-00080-JMC)
                  _________________________________

 Timothy Getzoff, Holland & Hart LLP, Boulder, Colorado (Bradley T.
 Cave, P.C. and Jeffrey S. Pope, Holland & Hart LLP, Cheyenne, Wyoming,
 with him on the briefs), for Defendants-Appellants.

 Christopher K. Ralston, Phelps Dunbar LLP, New Orleans, Louisiana
 (Lindsay Calhoun and James Gilbert with him on the briefs), for Plaintiff-
 Appellee.
                     _________________________________

 Before BACHARACH, BRISCOE, and MURPHY, Circuit Judges.
                _________________________________

 BACHARACH, Circuit Judge.
Appellate Case: 20-8038    Document: 010110637712   Date Filed: 01/27/2022   Page: 2



                          _________________________________

       This appeal grew out of a dispute over a program (called “The Trial

 Lawyers College”) to train trial lawyers. The College’s board of directors

 splintered into two factions, known as the “Spence Group” and the “Sloan

 Group.” The two groups sued each other: The Spence Group sued in state

 court for dissolution of the College and a declaratory judgment recognizing

 the Spence Group’s control of the Board; the Sloan Group then sued in

 federal court, claiming trademark infringement under the Lanham Act.

       Both groups sought relief in the federal case. The Spence Group

 requested a stay, hoping to obtain a ruling in state court before the federal

 case proceeded. The Sloan Group requested a preliminary injunction.

       The federal district court decided both requests in favor of the Sloan

 Group: The court denied the Spence Group’s request for a stay and granted

 the Sloan Group’s request for a preliminary injunction. The Spence Group

 appealed both rulings.

       We lack jurisdiction to review the district court’s denial of a stay.

 After the Spence Group appealed the federal district court’s ruling, the

 state court resolved the dispute over Board control. So this part of the

 requested stay became moot. The remainder of the federal district court’s

 ruling on a stay does not constitute a reviewable final order.

       But we do have jurisdiction to review the grant of a preliminary

 injunction. In granting the preliminary injunction, the district court found

                                         2
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 3



 irreparable injury, restricting what the Spence Group could say about its

 own training program and ordering removal of sculptures bearing the

 College’s logo.

       The Spence Group challenges the finding of irreparable harm, the

 scope of the preliminary injunction, and the consideration of additional

 evidence after the evidentiary hearing. In our view, the district court had

 the discretion to consider the new evidence and grant a preliminary

 injunction. But the court went too far by requiring the Spence Group to

 remove the sculptures.

 I.    We lack jurisdiction over the denial of a stay.

       The Spence Group moved to stay the federal proceedings until the

 state court’s issuance of a decision. The federal district court denied the

 motion, and the state court issued a partial decision. We lack jurisdiction

 to consider the federal district court’s denial of a stay.

       A.     The state court resolved the issue of Board control, mooting
              this part of the appeal.

       In the state-court action, the Spence Group requested the removal of

 two board members aligned with the Sloan Group. After making this

 request, the Spence Group asked the federal district court to postpone any

 substantive rulings until the state court decided who controlled the Board.

       During the pendency of our appeal, the state court rejected the

 Spence Group’s request for removal of the two board members, concluding


                                        3
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 4



 that they had been validly elected. This conclusion effectively left the

 Sloan Group in control of the Board, mooting this part of the requested

 stay. See Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d

 1096, 1109–10 (10th Cir. 2010). 1

       B.     We also lack jurisdiction to consider the requested stay
              while the state court considers the Spence Group’s request
              for dissolution.

       In state court, the Spence Group also requested dissolution of the

 College, claiming misconduct, loss of assets, and inability to carry out the

 College’s stated purposes. The state court has not ruled on the request for

 dissolution, so our appeal isn’t moot for this part of the requested stay. We

 nonetheless lack jurisdiction in the absence of a final order.

       We typically obtain appellate review by the entry of a final order.

 See 28 U.S.C. § 1291. An order is typically considered “final” if

             it ends the litigation on the merits and

             the court’s only remaining obligation is to execute the
              judgment.

 Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 275

 (1988). The denial of a stay would not end the litigation on the merits, so

 the ruling would not ordinarily be considered “final.” Id. at 277–78.




 1
       The Spence Group has not requested a stay to allow an appeal of the
 state court’s ruling.
                                        4
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 5



       But when parts of the case would remain, we can consider some

 decisions “final” under the collateral-order doctrine and the practical

 construction rule. See Digit. Equip. Corp. v. Desktop Direct, Inc., 511 U.S.

 863, 867 (1994) (stating that under the collateral-order doctrine, a decision

 that doesn’t terminate the action can be considered “final” when required

 by “the interest of ‘achieving a healthy legal system’”) (quoting

 Cobbledick v. United States, 309 U.S. 323, 326 (1940)); W. Energy All. v.

 Salazar, 709 F.3d 1040, 1049 (10th Cir. 2013) (stating that courts could

 alternatively construe a ruling as final based on practical considerations).

       Under the collateral-order doctrine, rulings are deemed final if they

             are conclusive,

             resolve important questions completely separate from the
              merits, and

             are otherwise unreviewable after entry of a final judgment.

 See Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994).

 The Spence Group invokes this doctrine, but it doesn’t apply.

       The Spence Group based its motion for a stay on Colorado River

 Water Conservation District v. United States, 424 U.S. 800 (1976), which

 permits a federal court to stay its case while a parallel state case proceeds.

 Fox v. Maulding, 16 F.3d 1079, 1081 (10th Cir. 1994). But a stay of the

 federal case would not constitute a conclusive ruling. As a result, the

 Supreme Court has concluded that the denial of a stay under Colorado

                                        5
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 6



 River is “inherently tentative” and not considered “final” for purposes of

 appellate review. Gulfstream Aerospace Corp. v. Mayacamas Corp., 485

 U.S. 271, 278 (1988). The tentative nature of the district court’s ruling

 prevents application of the collateral-order doctrine.

       The Spence Group tries to distinguish this conclusion, arguing that

 the federal district court conclusively determined that the federal and state

 cases were not parallel. But we decide appealability based on the category

 of the order rather than the particular facts of the case. Los Lobos

 Renewable Power, LLC v. Americulture, Inc., 885 F.3d 659, 664 (10th Cir.

 2018). Because the Supreme Court categorically refused to apply the

 collateral-order doctrine to the denial of stays under Colorado River, the

 district court’s ruling doesn’t trigger the collateral-order doctrine.

       Even when the collateral-order doctrine doesn’t apply, the practical

 construction doctrine sometimes triggers appellate jurisdiction based on a

 practical construction of “finality.” State of Utah ex rel Utah State Dep’t

 of Health v. Kennecott Corp., 14 F.3d 1489, 1495–96 (10th Cir. 1994). The

 Tenth Circuit has construed the doctrine narrowly, applying it “only in the

 most exceptional circumstances.” Quinn v. CGR, 828 F.2d 1463, 1467

 (10th Cir. 1987). To determine the applicability of the practical

 construction doctrine, we consider whether the issue is so “urgent” and

 “important” that “the danger of injustice by delaying appellate review



                                        6
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 7



 outweighs the inconvenience and costs of piecemeal review.” Bender v.

 Clark, 744 F.2d 1424, 1427 (10th Cir. 1984).

       The denial of a stay does not trigger this narrow exception.

 Piecemeal litigation is unlikely because the state court has already decided

 the issue of Board control, and the Spence Group doesn’t identify an

 unsettled issue of unique urgency. So appellate jurisdiction doesn’t arise

 under the practical construction doctrine.

       C.     We can’t exercise pendent appellate jurisdiction.

       In rare circumstances, the doctrine of “pendent appellate

 jurisdiction” allows us to exercise jurisdiction over rulings that would

 ordinarily be unreviewable until the end of the case. Timpanogos Tribe v.

 Conway, 286 F.3d 1195, 1200 (10th Cir. 2002). We can exercise pendent

 appellate jurisdiction only when

             an unappealable decision is “inextricably intertwined” with an
              appealable ruling or

             “meaningful review of the appealable” decision would require
              review of the otherwise unappealable decision.

 Id. (quoting Moore v. City of Wynnewood, 57 F.3d 924, 930 (10th Cir.

 1995)). The Spence Group argues that (1) appellate jurisdiction exists over

 the grant of a preliminary injunction and (2) the issues involving a stay and

 preliminary injunction are intertwined.




                                        7
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 8



       The Spence Group’s first argument is correct, for we do have

 jurisdiction over the Spence Group’s challenge to the grant of a

 preliminary injunction. 28 U.S.C. § 1292(a). But that ruling isn’t

 inextricably intertwined with the denial of a stay. 2

       The district court’s grant of a preliminary injunction turned on

 likelihood of success on the merits, existence of an irreparable injury,

 balancing of harms, and effect on the public interest. The Spence Group

 argues that the district court analyzed the likelihood of success by

 presuming the Sloan Group’s control over the College and the trademarks,

 which were the issues to be decided by the state court. But this alleged

 presumption doesn’t matter now: During the pendency of our appeal, the

 state court has decided control of the Board. So we can’t exercise pendent

 appellate jurisdiction on the dissolution claim.

 II.   The federal district court had discretion to grant a preliminary
       injunction, but erred in requiring removal of sculptures.

       The district court granted a preliminary injunction, finding in part

 that the Sloan Group had shown irreparable injury. The Spence Group

 challenges this finding, the order to remove sculptures, restrictions on




 2
       The Spence Group argues that the issues are intertwined because its
 own opening brief incorporates discussion of the stay when challenging the
 grant of a preliminary injunction. But to determine pendent jurisdiction,
 we consider whether the district court’s rulings are intertwined—not how
 the parties structure their appellate arguments.
                                        8
Appellate Case: 20-8038   Document: 010110637712     Date Filed: 01/27/2022   Page: 9



 what the Spence Group could say, and the consideration of evidence

 presented after the hearing had ended.

       In reviewing the grant of a preliminary injunction, we apply the

 abuse-of-discretion standard. Wyandotte Nation v. Sebelius, 443 F.3d 1247,

 1252 (10th Cir. 2006). A district court abuses its discretion when its

 “decision is premised on an erroneous conclusion of law or where there is

 no rational basis in the evidence for the ruling.” First W. Cap. Mgmt. Co.

 v. Malamed, 874 F.3d 1136, 1140 (10th Cir. 2017) (quoting Awad v. Ziriax,

 670 F.3d 1111, 1125 (10th Cir. 2012)). Applying this standard, we

 conclude that the district court erred in ordering the removal of sculptures.

 But we reject the Spence Group’s other challenges to the preliminary

 injunction.

       A.      The district court did not abuse its discretion by finding
               irreparable injury.

       The Spence Group challenges the finding of irreparable injury,

 arguing that the district court erroneously relied on evidence of alumni

 inquiries and monetary loss. We apply the clear-error standard to the

 district court’s factual findings and conduct de novo review over the

 court’s legal conclusions. Att’y Gen. of Okla. v. Tyson Foods, Inc.,

 565 F.3d 769, 776 (10th Cir. 2009). The district court did not legally err or

 abuse its discretion in finding irreparable harm.




                                        9
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 10



        1.    There was no presumption of irreparable injury at the time
              of the district court’s decision.

        The Sloan Group argues that courts should presume irreparable injury

  whenever a plaintiff establishes trademark infringement. We disagree.

  Granted, we have sometimes referred to a presumption of irreparable injury

  in similar circumstances. See, e.g., Hutchinson v. Pfeil, 211 F.3d 515, 522

  (10th Cir. 2000) (stating that injury may be presumed when a party made

  “literally false or demonstrably deceptive” representations); SCFC ILC,

  Inc. v. Visa USA, Inc., 936 F.2d 1096, 1100–01 (10th Cir. 1991) (noting

  that injury may be presumed when a trademark is wrongfully appropriated),

  overruled in part on other grounds by O Centro Espirita Beneficiente

  Uniao Do Vegetal v. Ashcroft, 389 F.3d 973 (10th Cir. 2004) (en banc) (per

  curiam), aff’d & remanded sub nom. Gonzales v. O Centro Espirita

  Beneficente Uniiao do Vegetal, 546 U.S. 418 (2006); Amoco Oil Co. v.

  Rainbow Snow, Inc., 809 F.2d 656, 664 (10th Cir. 1987) (stating that injury

  may be presumed from a likelihood of confusion between trademarks).

        But in 2006, the Supreme Court cautioned against categorical rules

  that would undermine the traditional four-part test for preliminary

  injunctions in cases involving intellectual property. eBay Inc. v.

  MercExchange, LLC, 547 U.S. 388, 393–94 (2006). This caution led four

  circuit courts to abrogate their precedents allowing a presumption of

  irreparable injury in cases involving copyright infringement. TD Bank N.A.


                                        10
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 11



  v. Hill, 928 F.3d 259, 279 (3d Cir. 2019); Robert Bosch LLC v. Pylon Mfg.

  Corp, 659 F.3d 1142, 1149 (Fed. Cir. 2011); Perfect 10, Inc. v. Google,

  Inc., 653 F.3d 976, 980–81 (9th Cir. 2011); Salinger v. Colting, 607 F.3d

  68, 76–78 (2d Cir. 2010). Two circuits relied on the Supreme Court’s

  cautionary statement in abrogating their precedents allowing a presumption

  of irreparable injury in cases involving trademark infringement under the

  Lanham Act. Ferring Pharm., Inc. v. Watson Pharm., Inc., 765 F.3d 205,

  215 (3d Cir. 2014); Herb Reed Enters., LLC v. Fla. Ent. Mgmt, Inc., 736

  F.3d 1239, 1249 (9th Cir. 2013). More broadly, we have held that “later

  Supreme Court cases” allow a presumption of irreparable injury only when

  the underlying statute “mandate[s] injunctive relief.” First W. Mgmt.. Co.

  v. Malamed, 874 F.3d 1136, 1143 (10th Cir. 2017).

        After the district court ruled, Congress amended the Lanham Act to

  expressly allow a presumption of irreparable injury when the owner of a

  trademark proves likelihood of success on the merits. Trademark

  Modernization Act of 2020, Pub. L. 116-260, § 226(a), 134 Stat. 2200,

  2208 (codified at 15 U.S.C. § 1116(a) (2020)). But no such presumption

  existed when the district court granted a preliminary injunction because the

  statute at that time didn’t mandate an injunction as a remedy. See

  15 U.S.C. § 1116(a) (2019) (stating only that courts have the “power to

  grant injunctions”). So we cannot presume irreparable injury based on a



                                        11
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 12



  likelihood of trademark infringement. Without any presumption, the Sloan

  Group had to show irreparable injury.

        2.    Even without a presumption, injury to the College’s
              reputation and goodwill could be considered “irreparable.”

        For irreparable injury, the Sloan Group had to prove a significant

  risk of harm that couldn’t “be compensated after the fact.” DTC Energy

  Grp., Inc. v. Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018) (quoting

  First W. Cap. Mgmt. Co., 874 F.3d 1136, 1141 (10th Cir. 2017)). To assess

  the significance of that risk, we may consider “the difficulty in calculating

  damages, the loss of a unique product, and existence of intangible harms

  such as loss of goodwill or competitive market position.” Dominion Video

  Satellite, Inc. v. Echostar Satellite Corp., 356 F.3d 1256, 1264 (10th Cir.

  2004).

        The Spence Group argues that without a presumption, the Sloan

  Group didn’t prove irreparable injury. In our view, however, the evidence

  permitted a reasonable factfinder to infer irreparable injury.

        Though a rebuttable presumption didn’t exist, its underlying logic

  could bear on the existence of irreparable injury. 3 See Groupe SEB USA,

  Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 205 n.8 (3d Cir. 2014)

  (“Although we no longer apply a presumption [of irreparable injury], the


  3
         The presumption was simply an evidentiary rule that would serve to
  fill an evidentiary gap. See Ortiz v. McDonough, 6 F.4th 1267, 1281 (Fed.
  Cir. 2021).
                                        12
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022    Page: 13



  logic underlying the presumption can, and does, inform how we exercise

  our equitable discretion in this particular case.”); adidas Am., Inc. v.

  Skechers USA, Inc., 890 F.3d 747, 763 (9th Cir. 2018) (Clifton, J.,

  concurring) (stating that the logic of the presumption informs the

  determination of irreparable injury even though the presumption itself no

  longer applies). That logic involves the difficulties in

             distinguishing between the services of the trademark owner and
              the services of a competitor and

             quantifying the damage from consumer confusion.

  5 J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition

  § 30:46 (5th ed. 2021); see Societe Des Produits Nestle, S.A. v. Casa

  Helvetia, Inc., 982 F.2d 633, 640 (1st Cir. 1992).

        3.    The district court could reasonably find irreparable harm to
              the College’s reputation and goodwill.

        Based on these difficulties, the district court could reasonably find

  irreparable injury from

             the College’s efforts to protect its name and logo as trademarks
              and

             evidence of likely confusion among customers of the College.

        The Sloan Group presented testimony of its efforts to differentiate

  the College from competitors. These efforts include registration of

  trademarks, investment in branded merchandise, and restrictions on use of

  the College’s name when alumni give presentations.

                                        13
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 14



          On top of these steps to protect its trademarks, the Sloan Group

  presented evidence of likely confusion from the Spence Group’s statements

  and advertisements. These statements and advertisements included

              a YouTube video, where the Spence Group referred to its own
               program as the “Trial Lawyers College” and displayed the
               College’s trademarks, and

              mass emails from the Spence Group to individuals on the
               College’s mailing list, 4 identifying members of the Spence
               Group as the “Directors” of the College and using a misleading
               signature that incorporates the College’s name.

          The Sloan Group pointed to five facts suggesting that the likelihood

  of confusion was ongoing:

          1.   The “GerrySpenceTrialLawyersCollege@Thunderhead Ranch”
               listserv remained active.

          2.   The YouTube video remained available.

          3.   The ranch owned by the Spence Group continued to bear the
               name “Trial Lawyers College.”

          4.   The Spence Group continued to publicly promote a presentation
               made by a member of its group, which identified the member as
               “TLC’s director of curriculum and staff training.”

          5.   The Spence Group used Instagram for a post that incorporated
               the College’s logo and the hashtag “#triallawyerscollege.”

  Appellants’ App’x, vol. 1, at 245.




  4
          The Sloan Group argues that its mailing list is akin to a customer
  list.
                                         14
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 15



        Taken as a whole, the evidence provided reasonable support for the

  finding of a risk to the College’s reputation and goodwill. As the Spence

  Group argues, those risks could result at least partially from the loss of

  valuable board members and the suspension of in-person programming

  because of a global pandemic. The influence of those contributing causes

  could make it difficult for the Sloan Group to quantify its harm from the

  likelihood of confusion. See Med. Shoppe Int’l, Inc. v. S.B.S. Pill Dr., Inc.,

  336 F.3d 801, 805 (8th Cir. 2003) (“Harm to reputation and goodwill is

  difficult, if not impossible, to quantify in terms of dollars.”); Am. Hosp.

  Supply Corp. v. Hosp. Prods. Ltd., 780 F.2d 589, 611 (7th Cir. 1986)

  (stating that damages could not adequately compensate the plaintiffs in

  part because the injury to their reputations and goodwill were “extremely

  difficult to calculate” (citing Roland Mach. Co. v. Dresser Indus., 749 F.2d

  380, 386 (7th Cir. 1984)). That difficulty could render the harm

  irreparable. See Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 217 F.3d

  8, 13–14 (1st Cir. 2000). 5 So the district court did not abuse its discretion

  in finding irreparable harm.

        4.    The Spence Group erroneously relies on a reference to a
              drop in donations and a failure to prove actual confusion.


  5
       The Spence Group also argues that some alumni might rejoin the
  College when the dispute is resolved. But the district court could
  reasonably find an unquantifiable loss of goodwill from continued
  confusion among viewers of the Spence Group’s emails and YouTube
  presentation.
                                        15
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 16



        The Spence Group points out that the district court referred to a drop

  in donations to the College and evidence of alumni inquiries to the Sloan

  Group. Based on these references, the Spence Group argues that

             a quantifiable drop in donations is “reparable” through
              monetary damages and

             the mere existence of questions cannot provide the sole
              evidence of actual confusion.

  But even if we credit these arguments, they would not prevent a finding of

  irreparable injury.

        The Spence Group argues that the injury here was quantifiable

  because the district court referred to a 10% dip in donations. There are two

  possible ways to interpret the district court’s reference to a 10% dip in

  donations: (1) as direct evidence of irreparable injury or (2) as evidence

  that the Spence Group’s confusing statements and advertisements have

  undermined the distinctiveness of the College’s trademarks.

        When a court’s explanation can be read one of two ways, we don’t

  typically choose the reading that would require reversal. See Mackey v.

  Stanton, 586 F.2d 1126, 1129–30 (7th Cir. 1978) (presuming that the

  district court intended its order to comply with governing law when the

  order could be interpreted in two ways). We thus interpret the district

  court’s reference as simply an observation that the Spence Group’s

  statements and advertisements had already started to undermine the

  distinctiveness of the College’s trademarks.
                                        16
Appellate Case: 20-8038   Document: 010110637712    Date Filed: 01/27/2022   Page: 17



        Given this interpretation of the ruling, we must decide whether it fell

  within the district court’s discretion. See p. 9, above. We recognize that

  “[d]istrict courts have broad discretion to evaluate the irreparability of

  alleged harm . . . .” Wagner v. Taylor, 836 F.2d 566, 575–76 (D.C. Cir.

  1987). The court had to exercise this discretion when confronted with

  evidence of the College’s economic losses. Some of these losses were

  quantifiable, such as the 10% dip in donations. But some of these economic

  losses involved intangible losses, like harm to the College’s reputation and

  goodwill. 6 Those harms could defy easy measurement. Medicine Shoppe

  Int’l, Inc. v. S.B.S. Pill Dr., Inc., 336 F.3d 801, 805 (8th Cir. 2003);

  K-Mart Corp. v. Oriental Plaza, Inc., 875 F.2d 907, 915 (1st Cir. 1989). So

  the district court could reasonably view these harms as irreparable. See

  Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 217 F.3d 8, 13 (1st Cir.

  2000).

        The Spence Group argues that the Sloan Group didn’t prove actual

  confusion by presenting evidence of alumni inquiries because

             inquiries from alumni could not constitute actual confusion,

             the alumni were not customers of the College,

             any alumni confusion had been dispelled, and

  6
        The Spence Group observes that the Sloan Group failed to prove that
  the donations related to the College’s goodwill. But the district court
  elsewhere found that the Spence Group’s action had created a risk to the
  College’s reputation and goodwill.
                                        17
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 18




             the Spence Group had not yet offered the alumni any
              commercial services due to the outbreak of a pandemic.

        Even without actual confusion, the likelihood of confusion could

  contribute to a finding of irreparable injury. See Kraft Foods Grp. Brands

  LLC v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 741 (7th Cir.

  2013) (stating that a likelihood of confusion was enough when coupled

  with the risk of “loss of valuable goodwill and control”); Paulsson

  Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 313 (5th Cir. 2008)

  (stating that a likelihood of confusion was enough when coupled with

  threats to “potential business” and goodwill). Apart from alumni inquiries,

  the Spence Group’s statements and advertisements could confuse customers

  about ownership of the College’s trademarks. And with that confusion, the

  court could reasonably find a blurring of the College’s distinctiveness from

  rival programs like the Spence Group’s. The district court thus acted

  within its discretion when finding irreparable injury.

        B.    The district court didn’t abuse its discretion by considering
              additional evidence after the hearing had closed.

        The Spence Group also challenges the district court’s consideration

  of additional evidence after the evidentiary hearing had ended. We reject

  this challenge.

        The additional evidence involved the activities of a member of the

  Spence Group: Mr. Rex Parris. At the evidentiary hearing, Mr. Parris

                                        18
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 19



  denied involvement with the Spence Group’s effort to compete with the

  College. After the evidentiary hearing ended, however, the Sloan Group

  presented an audio recording. In that recording, Mr. Parris had openly

  discussed his involvement with the Spence Group’s ongoing activities. The

  Spence Group objected, asking in the alternative for an opportunity to

  present rebuttal evidence. The district court overruled the objection,

  considering the Sloan Group’s audio recording without allowing the

  Spence Group to present rebuttal evidence.

        In reviewing that ruling, we apply the abuse-of-discretion standard.

  Smith v. Rogers Galvanizing Co., 148 F.3d 1196, 1197–98 (10th Cir.

  1998). To apply this standard, we consider the timing of the new evidence,

  its character, and the potential prejudice to the opposing party. Id. at 1198.

        The Sloan Group presented the audio recording almost immediately

  after the evidentiary hearing had closed. This recording appeared to

  contradict Mr. Parris’s testimony.

        The Spence Group also argues that the court should have let Mr.

  Parris present additional testimony, explaining what he’d said in the

  recording. But the Spence Group didn’t ask the district court to allow

  further testimony from Mr. Parris; the Spence Group instead asked, more

  generally, for an opportunity “to address [the Sloan Group’s] arguments

  and submit additional evidence of their own into the record.” Appellants’



                                        19
Appellate Case: 20-8038     Document: 010110637712   Date Filed: 01/27/2022   Page: 20



  App’x, vol. 2, at 284. But the Spence Group didn’t say what else it wanted

  to present. 7

        In our view, the district court acted within its discretion in

  overruling the Spence Group’s objection and in denying the alternative

  request to present rebuttal evidence.

        C.        The district court abused its discretion by ordering the
                  Spence Group to remove two sculptures.

        Though the district court didn’t err in granting a preliminary

  injunction, it went too far by requiring the Spence Group to remove two

  sculptures. The sculptures appeared at a ranch, owned by a member of the

  Spence Group, which the College had previously used for programs. The

  sculptures included a logo registered as (1) the cattle brand for the ranch

  and (2) the trademark of the College. 8

        The threshold issue is how to characterize the order to remove the

  sculptures. This characterization could affect the test applicable in district


  7
        The Spence Group was more specific in its appellate briefs. In its
  opening brief, the Spence Group said that Mr. Parris would have explained
  “what [had] transpired over the last several months.” Appellants’ Opening
  Br. at 32–33. And in its reply brief, the Spence Group said that Mr. Parris
  could have explained “the context and meaning of the interview.”
  Appellants’ Reply Br. at 16.
  8
        One of these sculptures hung on the side of a barn; the other hung
  above a wooden archway. In opposing a preliminary injunction in district
  court, the Spence Group submitted a photograph of the sculpture hanging
  on the side of the barn. Based on the photograph, the district court referred
  only to this sculpture when explaining the order for a preliminary
  injunction. But the order itself went further, extending to any display of
  “the artwork depicting the ‘054 Mark.” Appellants’ App’x, vol. 2, at 308.
                                          20
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 21



  court because the movant’s burden is greater when the requested injunction

  is “mandatory” rather than “prohibitory.” Fish v. Kobach, 840 F.3d 710,

  723–24 (10th Cir. 2016).

        Preliminary injunctions are typically “prohibitory” in the sense that

  they prohibit the defendant from doing something. See Schrier v. Univ. of

  Co., 427 F.3d 1253, 1260 (10th Cir. 2005) (defining a prohibitory

  injunction); Tom Doherty Assocs. v. Saban Ent., Inc., 60 F.3d 27, 34 (2d

  Cir. 1995) (stating that preliminary injunctions are typically prohibitory).

  Other injunctions are considered “mandatory” when they “affirmatively

  require” action. SCFC ILC, Inc. v. Visa USA, Inc., 936 F.2d 1096, 1099

  (10th Cir. 1991), overruled on other grounds by O Centro Espirita

  Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973 (10th Cir. 2004)

  (en banc) (per curiam), aff’d & remanded sub nom. Gonzales v. O Centro

  Espirita Beneficiente Uniao do Vegetal, 546 U.S. 418 (2006).

        In ordering removal of the sculptures, the district court imposed a

  mandatory injunction by affirmatively ordering the Spence Group to take

  action. See Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010). The court

  could have issued a prohibitory injunction by disallowing training

  programs at the ranch as long as the sculptures remained visible to



  This language prevents display of either sculpture. Given that language,
  the Spence Group has challenged the order as one requiring removal of
  both sculptures.
                                        21
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 22



  attendees. But the court went further by ordering the Spence Group to

  remove the sculptures. In requiring affirmative conduct, the court issued an

  injunction that was mandatory rather than prohibitory. See Garcia v.

  Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (characterizing an order to

  remove content from YouTube as a mandatory injunction because the order

  required a party to take action). Because this part of the preliminary

  injunction was “mandatory,” the Sloan Group had “to assure that the

  exigencies of the case support[ed]” a requirement to remove the sculptures.

  O’Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d

  973, 975 (10th Cir. 2004) (en banc) (per curiam), aff’d and remanded sub

  nom. Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546

  U.S. 418 (2006).

        The district court reasoned that

             the College had given considerable thought to trademarking the
              logo and

             the Spence Group had planned to host training programs at the
              ranch.

  In our view, however, this reasoning did not justify the extraordinary step

  of a mandatory injunction.

        At the time of the ruling, the Spence Group was not presenting any

  training programs at the ranch. The Spence Group attributed the inactivity

  to a worldwide pandemic and state-court litigation over control of the

  College.
                                        22
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 23



        On top of this inactivity, the district court could prevent

  programming at the ranch while the sculptures remained visible to

  customers. This type of prohibitory injunction would have adequately

  safeguarded the College’s reputation and goodwill.

        Given the inactivity at the ranch and the option to restrict

  programming at the ranch, the district court abused its discretion by

  ordering removal of the sculptures.

        D.    The district court did not abuse its discretion in enjoining
              the Spence Group from definitively purporting to be
              Directors of the College and using words associated with the
              College.

        The district court also enjoined the Spence Group from

             purporting “definitively to be [the College]’s true Board unless
              and until such time as the state court makes a ruling to that
              effect” and

             using “linguistic plays on words or various terms associated
              with The Trial Lawyers College to create or cause confusion as
              to whether [the Spence Group] [is] acting as The Trial Lawyers
              College.”

  Appellants’ App’x, vol. 2, at 312.

        The Spence Group argues that these prohibitions were overly broad

  through

             restrictions on speech outside the reach of the Lanham Act,

             extension to an allegedly unrelated issue, and

             one-sided restrictions on the Spence Group.
                                        23
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 24




  We reject these arguments.

        1.    These parts of the injunction were prohibitory rather than
              mandatory.

        The Spence Group characterizes these prohibitions as mandatory

  injunctions and urges heightened scrutiny. We disagree because these

  prohibitions did not affirmatively require the Spence Group to do anything;

  the court simply prohibited the Spence Group from making statements that

  could create further confusion.

        2.    The prohibitions did not capture speech outside the reach of
              the Lanham Act.

        The Spence Group also characterizes this part of the injunction as a

  restriction on speech unrelated to protection of the College’s trademark.

        The district court expressly allowed the Spence Group to refer to its

  claims involving control of the Board. 9 But the court prohibited the Spence

  Group from making statements that could confuse customers of the

  College.

        These statements fell into two categories. In one category, the

  Spence Group couldn’t say that it was the true Board of the College. In the


  9
        The Spence Group complains that the magistrate judge has treated the
  preliminary injunction as a “gag order” and recommended findings of
  contempt. But the Spence Group has objected to this recommendation,
  denying a violation of the preliminary injunction. See In re Urethane
  Antitrust Litig., 768 F.3d 1245, 1252 n.4 (10th Cir. 2014) (stating that we
  can take judicial notice of the filings in district court). The district judge
  has not ruled on the objection.
                                        24
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 25



  other category, the Spence Group couldn’t use terminology to suggest that

  its training programs were part of the College. For both types of

  statements, the district court properly exercised its discretion by imposing

  restrictions to prevent confusion over the entity owning the trademarks.

        3.    The district court’s denial of a stay under Colorado River
              does not mean that the prohibitions extend to unrelated
              harm.

        The Spence Group also challenges the breadth of these prohibitions,

  arguing that they address harm unrelated to trademark infringement. For

  this challenge, the Spence Group relies on the district court’s denial of a

  stay under Colorado River. According to the Spence Group, the district

  court could not enjoin statements pertaining to control of the Board

  because the ruling on a stay had distinguished between control of the

  College and its injury.

        But lawsuits may address related harm without triggering the

  Colorado River doctrine. In addressing the harm to the Sloan Group, the

  court tried to prevent consumer confusion, which lies within the province

  of the Lanham Act. See Hetronic Int'l, Inc. v. Hetronic Germany GmbH,

  10 F.4th 1016, 1042 (10th Cir. 2021) (noting that the Lanham Act’s “core

  purposes” are to “protect[] U.S. consumers from confusion and ‘assure a

  trademark’s owner that it will reap the financial and reputational rewards

  associated with having a desirable name or product’”) (quoting McBee v.

  Delica Co., 417 F.3d 107, 121 (1st Cir. 2005)). The district court’s denial

                                        25
Appellate Case: 20-8038   Document: 010110637712   Date Filed: 01/27/2022   Page: 26



  of a stay under Colorado River does not prevent the court from ordering

  the Spence Group to refrain from causing confusion among potential

  customers. So the district court had discretion to prohibit the Spence

  Group from definitively purporting to be directors of the College and using

  words associated with the College.

        4.    The prohibitions were not underinclusive and did not fail to
              preserve the status quo.

        The Spence Group also characterizes the prohibitions as

  underinclusive because they omitted any restrictions on speech by the

  Sloan Group. But the Spence Group never asked for an injunction against

  the Sloan Group. The court couldn’t err by failing to enjoin the Sloan

  Group when no one had asked for such an injunction.

 III.   Conclusion

        We lack jurisdiction to review the district court’s denial of a stay.

  But we do have jurisdiction to review the grant of a preliminary injunction.

  In granting a preliminary injunction, the court had the discretion to find

  irreparable injury, consider the Sloan Group’s additional evidence, and

  restrict statements by the Spence Group. But the court erred by ordering

  removal of the sculptures.

        Reversed and remanded for further proceedings as to removal of the

  sculptures from the ranch.




                                        26